OPINION AND ORDER
Stanley C. Suggs, whose address of record is 121 Meadowbrooke Place, Winchester, Virginia, desires to be reinstated to the practice of law pursuant to SCR 3.510. The Kentucky Bar Association approves this motion for reinstatement.
On September 6,1990, the Supreme Court of Kentucky entered an order suspending Movant from the practice of law for six months for misappropriation of funds and for the lack of mental or physical condition to continue in the practice of law. Kentucky Bar Association v. Suggs, Ky., 799 S.W.2d 575 (1990). On January 31, 1991, the Kentucky Bar Association issued charges alleging misappropriation of clients’ funds against Movant. On October 31, 1991, Movant filed a motion with the Supreme Court seeking to resign under terms of suspension. The Supreme Court entered an order on December 19, 1991, suspending Stanley C. Suggs from the practice of law for a period of three years effective September 6, 1990. Suggs v. Kentucky Bar Association, Ky., 819 S.W.2d 725 (1991).
Movant filed an application for reinstatement pursuant to SCR 3.510 on August 12, 1996. The Character and Fitness Committee conducted an investigation, held a hearing and recommended that Movant be reinstated to the practice of law. A trial commissioner was appointed and an evidentiary hearing was held on October 8,1998.
The Board of Governors has considered the entire record and determined that all of the standards set forth by this Court for reinstatement to the practice of law have been satisfied. In re Cohen, Ky., 706 S.W.2d 832 (1986). Applicant presented proof at his hearing that he voluntarily submitted to substance-abuse treatment, and that he has been drug-free since November 20, 1989. Applicant moved to Virginia following his suspension, and since that time has been employed by the Justice Department Immigration and Naturalization Service and by the Virginia Employment Commission.
Applicant admitted at the hearing that the conduct which led to his suspension was wrong and unethical and that there was no justification for his actions. Movant has taken satisfactory steps toward both family and community involvement. He has also satisfied or made arrangements to satisfy any outstanding tax liability incurred during the time period leading up to his suspension. The Director for the CLE certifies Movant is current with his CLE requirements.
Upon the foregoing facts, it is ordered that Movant’s motion for reinstatement to the practice of law be granted.
IT IS FURTHER ORDERED that Mov-ant, Stanley C. Suggs, is hereby reinstated to the practice of law in Kentucky.
IT IS HEREBY ORDERED that the cost incurred by the Kentucky Bar Association associated with this motion for reinstatement, said sum being $817.20, be deducted *36from the bond posted by Movant at the time the application for reinstatement was filed.
All concur.
ENTERED: April 22,1999.
/s/ Joseph E. Lambert
Chief Justice